Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 2, 4, 5, 7, 8, 11, 16-18, 20, 21, 23, 24, 26, 28, 29, 34-37, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2008/0170143 A1, cited by the applicant) in view of Sharp (WO-2016158128-A1, cited by the applicant).
Regarding claim 1, Yoshida teaches an image sensor (e.g., as shown in fig. 8), comprising a first layer (61 in fig. 8; see also fig. 4)) for filtering the incident radiation by attenuating incident radiation with a frequency that is below a cutoff frequency (e.g., see para. 0134-0137); and a second light-sensitive layer (e.g., 63 in fig. 8) for absorbing radiation passing through the first layer (61), wherein the first layer (61) precedes the second light-sensitive layer 63) in a direction of propagation of the incident radiation (ass shown in fig. 4 and 8) and the first layer (61) comprises at least one aperture (20 in fig. 4) passing through the first layer (61) to the second light- sensitive layer (63) for propagating radiation therethrough (e.g., as shown in fig. 4 and 8), wherein the cross sectional size of the at least one aperture (20) is configured to provide the cutoff frequency so that incident radiation with a frequency below the cutoff frequency is attenuated inside the at least one aperture (see fig. 3A-3D; see para. 0076-0082 and 0134-0137) and incident radiation with a frequency above the cutoff frequency propagates through the at least one aperture (e.g., see fig. 5B and 13), wherein the second light-sensitive layer (63) absorbs only radiation that has passed through the at least one aperture (20), and wherein an intensity of radiation that has a frequency below the cutoff frequency and that reaches the second light- sensitive layer (12) is controlled by the thickness of the first layer (see fig. 13 and para. 0134-0137).
Yoshida fails to explicitly teach that the image sensor is “for recording incident radiation” per se.
Sharp teaches a similar image sensor and clearly provides for the recording of incident radiation (see fig.1 and 2).
It would have been obvious to persons having ordinary skill in the art to incorporate the recording features of Sharp into the image sensor of Yoshida because this would have provided for a useful archive of the image data by using the memory cards suggested by Sharp (in fig. 1 and 2).
Regarding claim 2, Yoshida teaches that incident radiation with a frequency below the cutoff frequency decays exponentially inside the at least one aperture (see fig. 3A-D and 13) and/or incident radiation with a frequency above the cutoff frequency propagates through the at least one aperture (20) by coupling to one or more propagating modes inside the at least one aperture (see para. 0076-0082 and 0134-0137).
Regarding claim 4, Yoshida teaches that the at least one aperture (20) is perpendicular to the plane surface of the first layer (61), wherein the at least one aperture (20) has a constant cross section along the axis of the at least one aperture (20) and the cross section is symmetric and optionally a square, rectangular, circular, or hexagonal cross section (as shown in fig. 8; note circular cross section).
Regarding claim 5, Yoshida teaches that the first layer (61) is metallic or wherein the first layer (61) comprises a non-metallic layer that is coated with a metallic layer so that in both cases, the at least one aperture has one or more metallic walls (see para. 0073 and 0085).
Regarding claim 7, Yoshida teaches that at least one aperture (20) is filled with a transparent material (as shown in fig. 8 and 11B).
Regarding claim 8, Yoshida teaches that the transparent material provides an additional layer (e.g., 82 in fig. 11B) on the first layer (81 in fig. 11B).
Regarding claim 11, Yoshida teaches that the second light-sensitive layer (63) comprises an array of pixels and each aperture (20) or each plurality of contiguous apertures (20) with the same cross sectional size overlie and are coupled to an individual pixel of the array and wherein the first layer (61) comprises an array of apertures (as shown in fig. 7) that have one or more different cross sectional sizes (as shown in fig. 7), wherein the apertures are grouped so that each group of apertures has one aperture or more than one aperture that are contiguous and have the same cross sectional size and each group of apertures overlies and is coupled to one and only one pixel of the light sensitive layer, and the groups of apertures are arranged in a repeating pattern in the first layer (as shown in fig. 7).
Regarding claims 16-21, while Yoshida fails to teach that filtering infrared light along with reg, green, and blue light as recited in claim 16, Sharp teaches that such an embodiment is useful for some image sensor arrays (see fig. 16 and 17).  Persons having ordinary skill in the art would have had the various arrangements of apertures recited in the above noted claims so as to provide for known and useful filter arrangements known for use with image sensors as suggested by Sharp (e.g., in fig. 16 and 17).
Regarding claims 23-24, Yoshida clearly teaches that the at least one aperture (61) is elongated, optionally rectangular in cross section, so that the length of the at least one aperture in the elongated direction defines the cutoff frequency for incident radiation that is polarized perpendicularly to the elongated direction and the length of the at least one aperture in the direction perpendicular to elongated direction defines a further cutoff frequency that is greater than the upper limit of the range of incident radiation that is analyzed by the image sensor (e.g., see fig. 11A-11C) and that the first layer comprises a plurality of first elongated apertures overlying a first pixel of an array of pixels of the second light-sensitive layer and a plurality of second elongated apertures overlying an adjacent second pixel of the array and having a cross- sectional shape rotated by 90 degrees with respect to the first elongated apertures (e.g., see fig. 11A-11C).
Regarding claim 26, Yoshida clearly teaches that the first layer (61) is opaque to incident radiation that does not propagate through the at least one aperture (20) and that is not attenuated inside the at least one aperture (20) and/or wherein the second light sensitive layer (63) absorbs only radiation that has passed through the at least one aperture (20) since that is the function and operation of the device shown in fig. 8.
Regarding claim 28, Yoshida combined with Sharp as noted above clearly provides for each pixel of the array of pixels recording the amount of intensity of radiation propagating through the one or more apertures of the group of apertures coupled to the pixel together with the amount of intensity of radiation attenuated inside the one or more apertures of the group of apertures coupled to the pixel since that is the function and operation of the image sensor of Yoshida combined with recording function taught by Sharp as discussed above regarding claim 1.
Regarding claim 29, Yoshida combined with Sharp as noted above clearly provides for an image capturing device (Yoshida fig. 8 and 14) comprising: the image sensor (as shown in fig. 8 of Yoshida) of claim 11; and a data storage unit (in fig. 1 and 3 of Sharp) communicatively coupled to the image sensor;  wherein the image capturing device is configured to store radiation values measured by pixels of the array of pixels in the data storage unit since that is the function and operation of the image sensor of Yoshida combined with recording function taught by Sharp as discussed above regarding claims 1 and 11.
Regarding claim 34, Yoshida combined with Sharp as noted above clearly provides for a computer implemented method (see para. 0139 and fig. 14 of Yoshida and fig. 1-2 of Sharp) for calculating a representation of an image captured by an image sensor (10, 30, 100) that comprises the features of claim 1 (as discussed above), but fails to explicitly state that the method comprising: identifying a pixel of the array of pixels; accessing a radiation value measured by the pixel; calculating one or more values of a tuple of one or more values for the pixel using the radiation value measured by the pixel, the tuple representing a color value; and repeating accessing a radiation value measured by the pixel and calculating  one or more values of a tuple for all pixels of the array of pixels to obtain the representation of the image captured by the image sensor.  However, these steps are well-known and old in the image sensor arts for use in an image sensor of the kinds contemplated by Yoshida and Sharp and would have been obvious to persons having ordinary skill in the art to incorporate (e.g., in the signal processing unit 203 of Yoshida) so as to provide for useful image data.
Regarding claim 35, Yoshida combined with Sharp as noted above clearly provides for the computer implemented method of claim 34 (as discussed above) and having the additional features of the features of claim 21 (as discussed above), but fails to explicitly state that the method further comprising: prior to identifying a pixel, identifying a further pixel of the array of pixels; accessing one or more radiation values measured by still further pixels for a further cutoff frequency that is different from the cutoff frequency for which a radiation value has been measured by the further pixel; interpolating for the further pixel a radiation value for the further cutoff frequency; repeating accessing one or more radiation values and interpolating for the further pixel a radiation value for all types of pixels of the array which are different from the type of the further pixel; repeating previous interpolation operations for all pixels of the array; following identifying the pixel of the array of pixels, accessing one or more radiation values interpolated for the pixel; calculating the tuple for the pixel using the radiation value measured by the pixel and one or more radiation values interpolated for the pixel; and repeating accessing one or more radiation values interpolated for the pixel and calculating the tuple for all pixels of the array of pixels. However, these steps are well-known and old in the image sensor arts for use in an image sensor of the kinds contemplated by Yoshida and Sharp and would have been obvious to persons having ordinary skill in the art to incorporate (e.g., in the signal processing unit 203 of Yoshida) so as to provide for useful image data.
Regarding claim 36-37, Yoshida combined with Sharp as noted above clearly provides for the computer implemented method of claim 35 (as discussed above), but fails to teach that calculating  the tuple for the pixel comprises using a calibration matrix that relates each measured or interpolated radiation value for the pixel to each value of the tuple for the pixel and that the tuple for the pixel comprises a value representing a red component, a further value representing a green component, and a still further value representing a blue component.  However, these steps are well-known and old in the image sensor arts for use in an image sensor of the kinds contemplated by Yoshida and Sharp and would have been obvious to persons having ordinary skill in the art to incorporate (e.g., in the signal processing unit 203 of Yoshida) so as to provide for useful image data.
Regarding claim 35, Yoshida combined with Sharp clearly provides for the image sensor of claim 4 (as discussed above regarding claim 4) and further provides for the cross section of the at least one aperture (20) is one of a square, rectangular, circular, or hexagonal cross-section (note fig. 2 shows a circular cross section).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references made of record disclose image sensors of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/Primary Examiner, Art Unit 2878